                                 Case 2:19-cv-01966-JAK-AGR Document 14 Filed 04/22/19 Page 1 of 17 Page ID #:152


                                     1   Jason D. Annigian, Esq. (State Bar No. 208876)
                                         THE ANNIGIAN FIRM, APC
                                     2   114 N. Indian Hill Blvd., Suite E
                                     3   Claremont, California 91711
                                         Tel: (909) 981-0475
                                     4   Fax: (909) 981-0113
                                         E-mail: jason@annigian-law.com
                                     5
                                         Attorneys for Defendant,
                                     6   ERP SQL PRO INC.
                                     7

                                     8                               UNITED STATES DISTRICT COURT
                                                                    CENTRAL DISTRICT OF CALIFORNIA
                                     9

                                    10
                                         ECI SOFTWARE SOLUTIONS, INC., a                  Case No.: 2:19-cv-01966-JAK-AGR
                                    11   Delaware corporation,
                                                               Plaintiff,                 Hon. John A. Kronstadt
                                    12         vs.                                        Courtroom 10B
    APC




                                    13   ERP SQL PRO INC., a California corporation;
T H E A N N I G I A N F IR M ,




                                         and DOES 1-10,                                   DEFENDANT ERP SQL PRO INC.’S
                                    14                                                    ANSWER TO COMPLAINT
                                                                   Defendants.
                                    15

                                    16                                                    DEMAND FOR JURY TRIAL

                                    17

                                    18

                                    19
                                    20

                                    21

                                    22

                                    23

                                    24

                                    25

                                    26

                                    27

                                    28



                                                     DEFENDANT ERP SQL PRO INC.’S ANSWER TO COMPLAINT
                                 Case 2:19-cv-01966-JAK-AGR Document 14 Filed 04/22/19 Page 2 of 17 Page ID #:153



                                     1          Defendant ERP SQL PRO INC. (“ERP”) answers Plaintiff ECI SOFTWARE

                                     2   SOLUTIONS, INC.’s (“Plaintiff”) Complaint as follows:

                                     3                                 INTRODUCTION ALLEGATIONS

                                     4          1.      Answering the “Introduction” of the Complaint, ERP denies the allegations

                                     5   contained therein.

                                     6                                            THE PARTIES

                                     7          2.      Answering Paragraph 1 of the Complaint, ERP is without knowledge or

                                     8   information sufficient to form a belief as to the truth of the allegations contained therein and, on

                                     9   that basis, denies each and every allegation contained therein.
                                    10          3.      Answering Paragraph 2 of the Complaint, ERP admits it is a California
                                    11   corporation with its principal place of business in Claremont, California.
                                    12          4.      Answering Paragraph 3 of the Complaint, ERP is without knowledge or
    APC




                                    13   information sufficient to form a belief as to the truth of the allegations contained therein and, on
T H E A N N I G I A N F IR M ,




                                    14   that basis, denies each and every allegation contained therein.
                                    15          5.      Answering Paragraph 4 of the Complaint, ERP is without knowledge or
                                    16   information sufficient to form a belief as to the truth of the allegations contained therein and, on
                                    17   that basis, denies each and every allegation contained therein.
                                    18          6.      Answering Paragraph 5 of the Complaint, ERP is without knowledge or
                                    19   information sufficient to form a belief as to the truth of the allegations contained therein and, on

                                    20   that basis, denies each and every allegation contained therein.

                                    21                                    JURISDICTION AND VENUE

                                    22          7.      Answering Paragraph 6 of the Complaint, ERP admits that Plaintiff purports to

                                    23   assert claims under the Defend Trade Secrets Act, 18 U.S.C. § 1836 and that Plaintiff contends

                                    24   this Court has jurisdiction under 28 U.S.C. § 1331 and supplemental jurisdiction over state law

                                    25   claims under 28 U.S.C. §1367(a).

                                    26          8.      Answering Paragraph 7 of the Complaint, ERP admits that Plaintiff contends this

                                    27   Court has jurisdiction under 28 U.S.C. § 1332, but is without knowledge or information sufficient

                                    28   to form a belief as to the truth of the allegations that Plaintiff contends give rise to this Court

                                                                             -1-
                                                      DEFENDANT ERP SQL PRO INC.’S ANSWER TO COMPLAINT
                                 Case 2:19-cv-01966-JAK-AGR Document 14 Filed 04/22/19 Page 3 of 17 Page ID #:154



                                     1   having such jurisidiction.

                                     2          9.       Answering Paragraph 8 of the Complaint, ERP does not contest that the Court has

                                     3   personal jurisdiction over ERP in this case.

                                     4          10.      Answering Paragraph 9 of the Complaint, ERP does not contest that venue is

                                     5   proper in this District and that ERP is a resident of Claremont, California, in Los Angeles County.

                                     6                                     FACTUAL BACKGROUND

                                     7                                            ECI’s Business

                                     8          11.      Answering Paragraph 10 of the Complaint, ERP is without knowledge or

                                     9   information sufficient to form a belief as to the truth of the allegations contained therein and, on
                                    10   that basis, denies each and every allegation contained therein.
                                    11          12.      Answering Paragraph 11 of the Complaint, ERP is without knowledge or
                                    12   information sufficient to form a belief as to the truth of the allegations contained therein and, on
    APC




                                    13   that basis, denies each and every allegation contained therein.
T H E A N N I G I A N F IR M ,




                                    14          13.      Answering Paragraph 12 of the Complaint, ERP is without knowledge or
                                    15   information sufficient to form a belief as to the truth of the allegations contained therein and, on
                                    16   that basis, denies each and every allegation contained therein.
                                    17          14.      Answering Paragraph 13 of the Complaint, ERP is without knowledge or
                                    18   information sufficient to form a belief as to the truth of the allegations contained therein and, on
                                    19   that basis, denies each and every allegation contained therein.

                                    20          15.      Answering Paragraph 14 of the Complaint, ERP is without knowledge or

                                    21   information sufficient to form a belief as to the truth of the allegations contained therein and, on

                                    22   that basis, denies each and every allegation contained therein.

                                    23                Richard Sheridan’s Employment with ECI; Execution of Non-Disclosure

                                    24                                               Agreement

                                    25          16.      Answering Paragraph 15 of the Complaint, ERP admits the allegations contained

                                    26   therein.

                                    27          17.      Answering Paragraph 16 of the Complaint, ERP admits the allegations contained

                                    28   therein.

                                                                              -2-
                                                       DEFENDANT ERP SQL PRO INC.’S ANSWER TO COMPLAINT
                                 Case 2:19-cv-01966-JAK-AGR Document 14 Filed 04/22/19 Page 4 of 17 Page ID #:155



                                     1          18.     Answering Paragraph 17 of the Complaint, ERP admits that Sheridan executed an

                                     2   “Employee Non-Disclosure and Invention Assignment Agreement.” ERP is without knowledge

                                     3   or information sufficient to form a belief as to the truth of the remaining allegations contained

                                     4   therein and, on that basis, denies each and every remaining allegation contained therein.

                                     5          19.     Answering Paragraph 18 of the Complaint, ERP admits that the NDA contains

                                     6   Section 2, which speaks for itself. ERP is without knowledge or information sufficient to form

                                     7   a belief as to the truth of the remaining allegations contained therein and, on that basis, denies

                                     8   each and every remaining allegation contained therein.

                                     9          20.     Answering Paragraph 19 of the Complaint, ERP admits that the NDA contains
                                    10   Section 6, which speaks for itself. ERP is without knowledge or information sufficient to form
                                    11   a belief as to the truth of the remaining allegations contained therein and, on that basis, denies
                                    12   each and every remaining allegation contained therein.
    APC




                                    13          21.     Answering Paragraph 20 of the Complaint, ERP admits the allegations contained
T H E A N N I G I A N F IR M ,




                                    14   therein.
                                    15                  Sheridan’s Consultancy Work for ECI; Execution of Independent

                                    16                    Contractor and License, Maintenance and Support Agreements

                                    17          22.     Answering Paragraph 21 of the Complaint, ERP admits that Sheridan executed an

                                    18   “Independent Contractor Service Agreement.”         ERP is without knowledge or information

                                    19   sufficient to form a belief as to the truth of the remaining allegations contained therein and, on

                                    20   that basis, denies each and every remaining allegation contained therein.

                                    21          23.     Answering Paragraph 22 of the Complaint, ERP admits that Sheridan executed an

                                    22   “ECI M1 License, Maintenance and Support Agreement” and that the Agreement speaks for

                                    23   itself. ERP is without knowledge or information sufficient to form a belief as to the truth of the

                                    24   remaining allegations contained therein and, on that basis, denies each and every remaining

                                    25   allegation contained therein.

                                    26          24.     Answering Paragraph 23 of the Complaint, ERP admits that the Agreement

                                    27   contains Section 7, which speaks for itself. ERP is without knowledge or information sufficient

                                    28   to form a belief as to the truth of the remaining allegations contained therein and, on that basis,

                                                                             -3-
                                                      DEFENDANT ERP SQL PRO INC.’S ANSWER TO COMPLAINT
                                 Case 2:19-cv-01966-JAK-AGR Document 14 Filed 04/22/19 Page 5 of 17 Page ID #:156



                                     1   denies each and every remaining allegation contained therein.

                                     2          25.     Answering Paragraph 24 of the Complaint, ERP admits that the Agreement

                                     3   contains Section 15(c), which speaks for itself. ERP is without knowledge or information

                                     4   sufficient to form a belief as to the truth of the remaining allegations contained therein and, on

                                     5   that basis, denies each and every remaining allegation contained therein.

                                     6          26.     Answering Paragraph 25 of the Complaint, ERP is without knowledge or

                                     7   information sufficient to form a belief as to the truth of the allegations contained therein and, on

                                     8   that basis, denies each and every allegation contained therein.

                                     9          27.     Answering Paragraph 26 of the Complaint, ERP admits that the ICA contains
                                    10   Section 4.1, which speaks for itself. ERP is without knowledge or information sufficient to form
                                    11   a belief as to the truth of the remaining allegations contained therein and, on that basis, denies
                                    12   each and every remaining allegation contained therein.
    APC




                                    13          28.     Answering Paragraph 27 of the Complaint, ERP admits that the ICA contains
T H E A N N I G I A N F IR M ,




                                    14   Section 7.4, which speaks for itself. ERP is without knowledge or information sufficient to form
                                    15   a belief as to the truth of the remaining allegations contained therein and, on that basis, denies
                                    16   each and every remaining allegation contained therein.
                                    17          29.     Answering Paragraph 28 of the Complaint, ERP admits that Sheridan terminated
                                    18   the ICA and Agreement on July 1, 2016. ERP is without knowledge or information sufficient to
                                    19   form a belief as to the truth of the remaining allegations contained therein and, on that basis,

                                    20   denies each and every remaining allegation contained therein.

                                    21          30.     Answering Paragraph 29 of the Complaint, ERP admits that Sheridan signed a

                                    22   Certification on or about July 1, 2016. ERP is without knowledge or information sufficient to

                                    23   form a belief as to the truth of the remaining allegations contained therein and, on that basis,

                                    24   denies each and every remaining allegation contained therein.

                                    25                Sheridan Forms ERP SQL Pro; Uses ECI’s Confidential and Proprietary

                                    26                Information; Hires Former ECI Employee(s) to Work for ERP SQL Pro

                                    27          31.     Answering Paragraph 30 of the Complaint, ERP admits the allegations contained

                                    28   therein.

                                                                              -4-
                                                       DEFENDANT ERP SQL PRO INC.’S ANSWER TO COMPLAINT
                                 Case 2:19-cv-01966-JAK-AGR Document 14 Filed 04/22/19 Page 6 of 17 Page ID #:157



                                     1          32.     Answering Paragraph 31 of the Complaint, ERP admits the allegations contained

                                     2   therein.

                                     3          33.     Answering Paragraph 32 of the Complaint, ERP denies the allegations contained

                                     4   therein.

                                     5          34.     Answering Paragraph 33 of the Complaint, ERP admits that it maintains a

                                     6   website, which speaks for itself. ERP is without knowledge or information sufficient to form a

                                     7   belief as to the truth of the remaining allegations contained therein and, on that basis, denies each

                                     8   and every remaining allegation contained therein.

                                     9          35.     Answering Paragraph 34 of the Complaint, ERP admits that it maintains a
                                    10   website, which speaks for itself. ERP is without knowledge or information sufficient to form a
                                    11   belief as to the truth of the remaining allegations contained therein and, on that basis, denies each
                                    12   and every remaining allegation contained therein.
    APC




                                    13          36.     Answering Paragraph 35 of the Complaint, ERP is without knowledge or
T H E A N N I G I A N F IR M ,




                                    14   information sufficient to form a belief as to the truth of the remaining allegations contained
                                    15   therein and, on that basis, denies each and every allegation contained therein.
                                    16          37.     Answering Paragraph 36 of the Complaint, ERP admits that Tim Roach works
                                    17   with ERP. ERP denies each and every remaining allegation contained therein.
                                    18                   Roach’s Execution of Non-Disclosure Agreement; Employment

                                    19                     With ECI; and Subsequent Employment With ERP SQL Pro

                                    20          38.     Answering Paragraph 37 of the Complaint, ERP admits that at some point in time

                                    21   Plaintiff hired Roach. ERP is without knowledge or information sufficient to form a belief as to

                                    22   the truth of the remaining allegations contained therein and, on that basis, denies each and every

                                    23   remaining allegation contained therein.

                                    24          39.     Answering Paragraph 38 of the Complaint, ERP admits that Roach executed an

                                    25   “Employee Non-Disclosure and Invention Assignment Agreement.” ERP is without knowledge

                                    26   or information sufficient to form a belief as to the truth of the remaining allegations contained

                                    27   therein and, on that basis, denies each and every remaining allegation contained therein.

                                    28          40.     Answering Paragraph 39 of the Complaint, ERP admits that the Roach NDA

                                                                              -5-
                                                       DEFENDANT ERP SQL PRO INC.’S ANSWER TO COMPLAINT
                                 Case 2:19-cv-01966-JAK-AGR Document 14 Filed 04/22/19 Page 7 of 17 Page ID #:158



                                     1   attached to the Complaint contains Section 2, which speaks for itself. ERP is without knowledge

                                     2   or information sufficient to form a belief as to the truth of the remaining allegations contained

                                     3   therein and, on that basis, denies each and every remaining allegation contained therein.

                                     4          41.     Answering Paragraph 40 of the Complaint, ERP admits that the Roach NDA

                                     5   attached to the Complaint contains Section 6, which speaks for itself. ERP is without knowledge

                                     6   or information sufficient to form a belief as to the truth of the remaining allegations contained

                                     7   therein and, on that basis, denies each and every remaining allegation contained therein.

                                     8          42.     Answering Paragraph 41 of the Complaint, ERP admits the allegations contained

                                     9   therein.
                                    10          43.     Answering Paragraph 42 of the Complaint, ERP admits that Tim Roach works
                                    11   with ERP. ERP denies each and every remaining allegation contained therein.
                                    12          44.     Answering Paragraph 43 of the Complaint, ERP denies the allegations contained
    APC




                                    13   therein.
T H E A N N I G I A N F IR M ,




                                    14                        Defendant’s Knowledge of and Tortious Interference

                                    15                With Agreements Between ECI and ECI’s Customers and Licensees

                                    16          45.     Answering Paragraph 44 of the Complaint, ERP admits that ECI’s counsel sent

                                    17   correspondence to ERP SQL Pro, which speak for themselves. ERP is without knowledge or

                                    18   information sufficient to form a belief as to the truth of the remaining allegations contained

                                    19   therein and, on that basis, denies each and every remaining allegation contained therein.

                                    20          46.     Answering Paragraph 45 of the Complaint, ERP admits that ECI’s counsel sent

                                    21   correspondence to ERP SQL Pro, which speak for themselves. ERP is without knowledge or

                                    22   information sufficient to form a belief as to the truth of the remaining allegations contained

                                    23   therein and, on that basis, denies each and every remaining allegation contained therein.

                                    24          47.     Answering Paragraph 46 of the Complaint, ERP admits that its counsel did not

                                    25   produce the certification demanded by Plaintiff. ERP denies each and every remaining allegation

                                    26   contained therein.

                                    27          48.     Answering Paragraph 47 of the Complaint, ERP denies the allegations contained

                                    28   therein.

                                                                             -6-
                                                      DEFENDANT ERP SQL PRO INC.’S ANSWER TO COMPLAINT
                                 Case 2:19-cv-01966-JAK-AGR Document 14 Filed 04/22/19 Page 8 of 17 Page ID #:159



                                     1                                     FIRST CAUSE OF ACTION

                                     2          49.     Answering Paragraph 48 of the Complaint, ERP incorporates by reference

                                     3   paragraphs 1-48 of this Answer.

                                     4          50.     Answering Paragraph 49 of the Complaint, ERP is without knowledge or

                                     5   information sufficient to form a belief as to the truth of the allegations contained therein and, on

                                     6   that basis, denies each and every allegation contained therein.

                                     7          51.     Answering Paragraph 50 of the Complaint, ERP is without knowledge or

                                     8   information sufficient to form a belief as to the truth of the allegations contained in the first two

                                     9   sentences of Paragraph 50 and, on that basis, denies each and every allegation contained therein.
                                    10   ERP is unable to respond to the third sentence of Paragraph 50 of the Complaint because the
                                    11   terms “activities, as alleged herein” and “customers” are vague and ambiguous to the extent they
                                    12   render the allegations unintelligible.
    APC




                                    13          52.     Answering Paragraph 51 of the Complaint, ERP is without knowledge or
T H E A N N I G I A N F IR M ,




                                    14   information sufficient to form a belief as to the truth of the allegations contained therein and, on
                                    15   that basis, denies each and every allegation contained therein.
                                    16          53.     Answering Paragraph 52 of the Complaint, ERP is without knowledge or
                                    17   information sufficient to form a belief as to the truth of the allegations contained therein and, on
                                    18   that basis, denies each and every allegation contained therein.
                                    19          54.     ERP is unable to respond to Paragraph 53 of the Complaint to the extent it calls

                                    20   for a legal conclusion. Answering Paragraph 53 of the Complaint, ERP denies the allegations

                                    21   contained therein.

                                    22          55.     ERP is unable to respond to Paragraph 54 of the Complaint to the extent it calls

                                    23   for a legal conclusion. Answering Paragraph 54 of the Complaint, ERP denies the allegations

                                    24   contained therein.

                                    25          56.     ERP is unable to respond to Paragraph 55 of the Complaint to the extent it calls

                                    26   for a legal conclusion. Answering Paragraph 55 of the Complaint, ERP denies the allegations

                                    27   contained therein.

                                    28          57.     ERP is unable to respond to Paragraph 56 of the Complaint to the extent it calls

                                                                              -7-
                                                       DEFENDANT ERP SQL PRO INC.’S ANSWER TO COMPLAINT
                                 Case 2:19-cv-01966-JAK-AGR Document 14 Filed 04/22/19 Page 9 of 17 Page ID #:160



                                     1   for a legal conclusion. Answering Paragraph 56 of the Complaint, ERP admits that Plaintiff is

                                     2   seeking injunctive relief, but otherwise ERP denies each and every allegation contained therein,

                                     3   including without limitation that any remedy at law is inadequate.

                                     4          58.     ERP is unable to respond to Paragraph 57 of the Complaint to the extent it calls

                                     5   for a legal conclusion. Answering Paragraph 57 of the Complaint, ERP denies the allegations

                                     6   contained therein.

                                     7          59.     ERP is unable to respond to Paragraph 58 of the Complaint to the extent it calls

                                     8   for a legal conclusion. Answering Paragraph 58 of the Complaint, ERP denies the allegations

                                     9   contained therein.
                                    10          60.     ERP is unable to respond to Paragraph 59 of the Complaint to the extent it calls
                                    11   for a legal conclusion. Answering Paragraph 59 of the Complaint, ERP denies the allegations
                                    12   contained therein.
    APC




                                    13                                  SECOND CAUSE OF ACTION
T H E A N N I G I A N F IR M ,




                                    14          61.     Answering Paragraph 60 of the Complaint, ERP incorporates by reference

                                    15   paragraphs 1-60 of this Answer.

                                    16          62.     ERP is unable to respond to Paragraph 61 of the Complaint to the extent it calls

                                    17   for a legal conclusion. Answering Paragraph 61 of the Complaint, ERP denies the allegations

                                    18   contained therein.

                                    19          63.     ERP is unable to respond to Paragraph 62 of the Complaint to the extent it calls

                                    20   for a legal conclusion. Answering Paragraph 62 of the Complaint, ERP denies the allegations

                                    21   contained therein.

                                    22          64.     ERP is unable to respond to Paragraph 63 of the Complaint to the extent it calls

                                    23   for a legal conclusion. Answering Paragraph 63 of the Complaint, ERP denies the allegations

                                    24   contained therein.

                                    25          65.     ERP is unable to respond to Paragraph 64 of the Complaint to the extent it calls

                                    26   for a legal conclusion. Answering Paragraph 64 of the Complaint, ERP denies the allegations

                                    27   contained therein.

                                    28                                     THIRD CAUSE OF ACTION

                                                                             -8-
                                                      DEFENDANT ERP SQL PRO INC.’S ANSWER TO COMPLAINT
                          Case 2:19-cv-01966-JAK-AGR Document 14 Filed 04/22/19 Page 10 of 17 Page ID #:161



                                  1          66.     Answering Paragraph 65 of the Complaint, ERP incorporates by reference

                                  2   paragraphs 1-65 of this Answer.

                                  3          67.     ERP is unable to respond to Paragraph 66 of the Complaint to the extent it calls

                                  4   for a legal conclusion. Answering Paragraph 66 of the Complaint, ERP is without knowledge or

                                  5   information sufficient to form a belief as to the truth of the allegations contained therein and, on

                                  6   that basis, denies each and every allegation contained therein.

                                  7          68.     ERP is unable to respond to Paragraph 67 of the Complaint to the extent it calls

                                  8   for a legal conclusion. Answering Paragraph 67 of the Complaint, ERP denies the allegations

                                  9   contained therein.
                                 10          69.     ERP is unable to respond to Paragraph 68 of the Complaint to the extent it calls
                                 11   for a legal conclusion. Answering Paragraph 68 of the Complaint, ERP denies the allegations
                                 12   contained therein.
    APC




                                 13          70.     ERP is unable to respond to Paragraph 69 of the Complaint to the extent it calls
T H E A N N I G I A N F IR M ,




                                 14   for a legal conclusion. Answering Paragraph 69 of the Complaint, ERP denies the allegations
                                 15   contained therein.
                                 16                                   FOURTH CAUSE OF ACTION

                                 17          71.     Answering Paragraph 70 of the Complaint, ERP incorporates by reference

                                 18   paragraphs 1-70 of this Answer.

                                 19          72.     ERP is unable to respond to Paragraph 71 of the Complaint to the extent it calls

                                 20   for a legal conclusion. Answering Paragraph 71 of the Complaint, ERP denies the allegations

                                 21   contained therein.

                                 22          73.     ERP is unable to respond to Paragraph 72 of the Complaint to the extent it calls

                                 23   for a legal conclusion. Answering Paragraph 72 of the Complaint, ERP denies the allegations

                                 24   contained therein.

                                 25                                     FIFTH CAUSE OF ACTION

                                 26          74.     Answering Paragraph 73 of the Complaint, ERP incorporates by reference

                                 27   paragraphs 1-73 of this Answer.

                                 28          75.     ERP is unable to respond to Paragraph 74 of the Complaint to the extent it calls

                                                                          -9-
                                                   DEFENDANT ERP SQL PRO INC.’S ANSWER TO COMPLAINT
                          Case 2:19-cv-01966-JAK-AGR Document 14 Filed 04/22/19 Page 11 of 17 Page ID #:162



                                  1   for a legal conclusion. Answering Paragraph 74 of the Complaint, ERP denies the allegations

                                  2   contained therein.

                                  3          76.     ERP is unable to respond to Paragraph 75 of the Complaint to the extent it calls

                                  4   for a legal conclusion. Answering Paragraph 75 of the Complaint, ERP denies the allegations

                                  5   contained therein.

                                  6          77.     ERP is unable to respond to Paragraph 76 of the Complaint to the extent it calls

                                  7   for a legal conclusion. Answering Paragraph 76 of the Complaint, ERP denies the allegations

                                  8   contained therein.

                                  9                                      SIXTH CAUSE OF ACTION
                                 10          78.     Answering Paragraph 77 of the Complaint, ERP incorporates by reference

                                 11   paragraphs 1-77 of this Answer.

                                 12          79.     ERP is unable to respond to Paragraph 78 of the Complaint to the extent it calls
    APC




                                 13   for a legal conclusion. Answering Paragraph 78 of the Complaint, ERP denies the allegations
T H E A N N I G I A N F IR M ,




                                 14   contained therein.

                                 15          80.     ERP is unable to respond to Paragraph 79 of the Complaint to the extent it calls

                                 16   for a legal conclusion. Answering Paragraph 79 of the Complaint, ERP denies the allegations

                                 17   contained therein.

                                 18          81.     ERP is unable to respond to Paragraph 80 of the Complaint to the extent it calls

                                 19   for a legal conclusion. Answering Paragraph 80 of the Complaint, ERP denies the allegations

                                 20   contained therein.

                                 21                                 FIRST AFFIRMATIVE DEFENSE

                                 22                                       (Failure to State a Claim)

                                 23          82.     As and for a separate, distinct and First Affirmative Defense, ERP is informed

                                 24   and believes, and on that basis states and alleges, that the Complaint fails to state a claim or cause

                                 25   of action upon which relief may be granted against ERP.

                                 26                                SECOND AFFIRMATIVE DEFENSE

                                 27                                   (Absence of Action or Omission)

                                 28          83.     As and for a separate, distinct and Second Affirmative Defense, ERP states and

                                                                           -10-
                                                    DEFENDANT ERP SQL PRO INC.’S ANSWER TO COMPLAINT
                          Case 2:19-cv-01966-JAK-AGR Document 14 Filed 04/22/19 Page 12 of 17 Page ID #:163



                                  1   denies, on information and belief, that any action or omission on ERP’s part, or on the part of

                                  2   any persons or entities for whose acts or omissions ERP may be legally responsible, actually or

                                  3   proximately caused or contributed in any manner or in any degree to the loss or damage for which

                                  4   recovery is sought by Plaintiff.

                                  5                                 THIRD AFFIRMATIVE DEFENSE

                                  6                                  (Superseding/Intervening Cause)

                                  7          84.     As and for a separate, distinct and Third Affirmative Defense, ERP is informed

                                  8   and believes, and on that basis states and alleges, the harm Plaintiff allegedly suffered, if any,

                                  9   was caused by superseding and/or intervening, factors, events, persons, or entities other than ERP
                                 10   and because no act or omission of ERP was the proximate cause of any injury or damages.
                                 11                               FOURTH AFFIRMATIVE DEFENSE

                                 12                                            (Acts of Plaintiff)
    APC




                                 13          85.     As and for a separate, distinct and Fourth Affirmative Defense, ERP is informed
T H E A N N I G I A N F IR M ,




                                 14   and believes, and on that basis states and alleges, the harm Plaintiff allegedly suffered, if any,

                                 15   was caused by the fraudulent, intentional, wrongful, and/or negligent conduct of Plaintiff.

                                 16                                 FIFTH AFFIRMATIVE DEFENSE

                                 17                                            (Unclean Hands)

                                 18          86.     As and for a separate, distinct and Fifth Affirmative Defense, ERP is informed

                                 19   and believes, and on that basis states and alleges, that Plaintiff’s claims are barred in whole or in

                                 20   part by the doctrine of unclean hands.

                                 21                                 SIXTH AFFIRMATIVE DEFENSE

                                 22                                               (Estoppel)

                                 23          87.     As and for a separate, distinct and Sixth Affirmative Defense, ERP is informed

                                 24   and believes, and on that basis states and alleges, that Plaintiff, by reason of its independent

                                 25   actions or omissions to act, is estopped from seeking and obtaining recovery of damages from

                                 26   ERP on each and every cause of action in the Complaint.

                                 27

                                 28

                                                                           -11-
                                                    DEFENDANT ERP SQL PRO INC.’S ANSWER TO COMPLAINT
                          Case 2:19-cv-01966-JAK-AGR Document 14 Filed 04/22/19 Page 13 of 17 Page ID #:164



                                  1                               SEVENTH AFFIRMATIVE DEFENSE

                                  2                                                 (Waiver)

                                  3          88.     As and for a separate, distinct and Seventh Affirmative Defense, ERP is informed

                                  4   and believes, and on that basis states and alleges, that Plaintiff, by reason of its independent

                                  5   actions or omissions to act, has waived its right, if any, to pursue the causes of action alleged

                                  6   against ERP in the Complaint.

                                  7                                EIGHTH AFFIRMATIVE DEFENSE

                                  8                                                 (Consent)

                                  9          89.     As and for a separate, distinct and Eighth Affirmative Defense, ERP is informed
                                 10   and believes, and on that basis states and alleges, that Plaintiff’s claims are barred in whole or in
                                 11   part because it consented to the conduct.
                                 12                                NINETH AFFIRMATIVE DEFENSE
    APC




                                 13                                               (Ratification)
T H E A N N I G I A N F IR M ,




                                 14          90.     As and for a separate, distinct and Ninth Affirmative Defense, ERP is informed

                                 15   and believes, and on that basis states and alleges, that Plaintiff’s claims, in whole or in part, are

                                 16   barred by the doctrine of ratification.

                                 17                                TENTH AFFIRMATIVE DEFENSE

                                 18                                               (Justification)

                                 19          91.     As and for a separate, distinct and Tenth Affirmative Defense, ERP is informed

                                 20   and believes, and on that basis states and alleges, that Plaintiff’s causes of action are barred

                                 21   because ERP’s actions were justified.

                                 22                              ELEVENTH AFFIRMATIVE DEFENSE

                                 23                                             (Fair Competition)

                                 24          92.     As and for a separate, distinct and Eleventh Affirmative Defense, ERP is informed

                                 25   and believes, and on that basis states and alleges, that Plaintiff’s causes of action are barred

                                 26   because ERP was engaged in fair competition.

                                 27

                                 28

                                                                           -12-
                                                    DEFENDANT ERP SQL PRO INC.’S ANSWER TO COMPLAINT
                          Case 2:19-cv-01966-JAK-AGR Document 14 Filed 04/22/19 Page 14 of 17 Page ID #:165



                                  1                              TWELFTH AFFIRMATIVE DEFENSE

                                  2                                                (Privilege)

                                  3          93.     As and for a separate, distinct and Twelfth Affirmative Defense, ERP is informed

                                  4   and believes, and on that basis states and alleges, that Plaintiff’s causes of action are barred

                                  5   because ERP’s actions were privileged.

                                  6                            THIRTEENTH AFFIRMATIVE DEFENSE

                                  7                                                 (Excuse)

                                  8          94.     As and for a separate, distinct and Thirteenth Affirmative Defense, ERP is

                                  9   informed and believes, and on that basis states and alleges, any duty of performance by ERP in
                                 10   connection with the cause of action is excused by reason of a failure of consideration, prior
                                 11   breach, breach of condition precedent, prevention by Plaintiff, frustration of purpose, waiver by
                                 12   Plaintiff, and/or acceptance by Plaintiff.
    APC




                                 13                            FOURTEENTH AFFIRMATIVE DEFENSE
T H E A N N I G I A N F IR M ,




                                 14                                           (Lack of Damages)

                                 15          95.     As and for a separate, distinct and Fourteenth Affirmative Defense, ERP is

                                 16   informed and believes, and on that basis states and alleges, that Plaintiff has not incurred any

                                 17   compensatory, general, or special damages as a result of the allegations in the Complaint, and, to

                                 18   the extent any exist, said damages were not the result of or caused by any wrongful acts,

                                 19   omissions, or conduct of ERP. Plaintiff, therefore, is barred from recovering any compensatory,

                                 20   general, consequential, or special damages from ERP.

                                 21                              FIFTEENTH AFFIRMATIVE DEFENSE

                                 22                                    (Failure to Mitigate Damages)

                                 23          96.     As and for a separate, distinct and Fifteenth Affirmative Defense, ERP is informed

                                 24   and believes, and on that basis states and alleges, that should any loss, damage, or detriment have

                                 25   occurred as alleged in the Complaint, Plaintiff’s damages should be reduced, in whole or in part,

                                 26   as a result of its failure to mitigate damages.

                                 27

                                 28

                                                                           -13-
                                                    DEFENDANT ERP SQL PRO INC.’S ANSWER TO COMPLAINT
                          Case 2:19-cv-01966-JAK-AGR Document 14 Filed 04/22/19 Page 15 of 17 Page ID #:166



                                  1                             SIXTEENTH AFFIRMATIVE DEFENSE

                                  2                                                 (Setoff)

                                  3          97.     As and for a separate, distinct and Sixteenth Affirmative Defense, ERP is

                                  4   informed and believes, and on that basis states and alleges, that should any loss, damage, or

                                  5   detriment have occurred as alleged in the Complaint, Plaintiff’s damages should be reduced, in

                                  6   whole or in part, by all payments, tenders, and setoffs, and/or value of products and/or services

                                  7   provided to Plaintiff by ERP and/or third parties.

                                  8                           SEVENTEENTH AFFIRMATIVE DEFENSE

                                  9                                       (Accord and Satisfaction)
                                 10          98.     As and for a separate, distinct and Seventeenth Affirmative Defense, ERP is
                                 11   informed and believes, and on that basis states and alleges, that should any loss, damage, or
                                 12   detriment have occurred as alleged in the Complaint, Plaintiff’s damages should be reduced, in
    APC




                                 13   whole or in part, by the doctrine of accord and satisfaction.
T H E A N N I G I A N F IR M ,




                                 14                            EIGHTEENTH AFFIRMATIVE DEFENSE

                                 15                                         (Unjust Enrichment)

                                 16          99.     As and for a separate, distinct and Eighteenth Affirmative Defense, ERP is

                                 17   informed and believes, and on that basis states and alleges, that Plaintiff’s claims for damages

                                 18   are barred, in whole or in part, by the doctrine of unjust enrichment because Plaintiff received

                                 19   and/or accepted benefits that exceed any damages that can be proven by Plaintiff in this case.

                                 20                            NINETEENTH AFFIRMATIVE DEFENSE

                                 21                                        (No Punitive Damages)

                                 22          100.    As and for a separate, distinct and Nineteenth Affirmative Defense, ERP is

                                 23   informed and believes, and on that basis states and alleges, that Plaintiff is barred from recovering

                                 24   exemplary or punitive damages because the Complaint, and each purported cause of action

                                 25   asserted therein, fails to allege facts sufficient to allow an award of punitive or exemplary

                                 26   damages from ERP. Among other things, the Complaint fails to allege facts sufficient to state a

                                 27   claim or cause of action for which punitive damages are allowed. Moreover, an award of punitive

                                 28   damages requires clear and convincing evidence of fraud, oppression, or malice, which showing

                                                                           -14-
                                                    DEFENDANT ERP SQL PRO INC.’S ANSWER TO COMPLAINT
                          Case 2:19-cv-01966-JAK-AGR Document 14 Filed 04/22/19 Page 16 of 17 Page ID #:167



                                  1   cannot be made by Plaintiff, and therefore, no basis for an award of punitive damages exists.

                                  2   Further, Plaintiff is barred from recovering exemplary or punitive damages because the

                                  3   imposition of such damages violates due process under the United States Constitution.

                                  4                              TWENTIETH AFFIRMATIVE DEFENSE

                                  5                                          (No Attorneys’ Fees)

                                  6          101.      As and for a separate, distinct and Twentieth Affirmative Defense, ERP is

                                  7   informed and believes, and on that basis states and alleges, that any conduct alleged by Plaintiff

                                  8   does not justify the recovery any attorneys’ fees from ERP.

                                  9
                                 10          ERP reserves the right to assert additional affirmative defenses if discovery or ERP’s
                                 11   investigation reveals grounds for the assertion of the additional defenses, including without
                                 12   limitation affirmative defenses that are referenced in Rule 8(c) of the Federal Rules of Civil
    APC




                                 13   Procedure or are otherwise available under applicable law.
T H E A N N I G I A N F IR M ,




                                 14

                                 15                                    ERP’S PRAYER FOR RELIEF

                                 16          Wherefore, Defendant ERP SQL PRO INC. prays for judgment against Plaintiff ECI

                                 17   SOFTWARE SOLUTIONS, INC. as follows:

                                 18          1.     That Plaintiff take nothing by way of the Complaint, and that Plaintiff’s Complaint

                                 19   be dismissed;

                                 20          2.     That ERP be awarded costs and attorneys’ fees; and

                                 21          3.     For such other and further relief as the Court deems just and proper.

                                 22
                                                                                  THE ANNIGIAN FIRM, APC
                                 23

                                 24

                                 25   Dated: April 22, 2019                 By:
                                                                                  Jason D. Annigian
                                 26                                               Attorneys for Defendant,
                                                                                  ERP SQL PRO INC.
                                 27

                                 28

                                                                            -15-
                                                     DEFENDANT ERP SQL PRO INC.’S ANSWER TO COMPLAINT
                          Case 2:19-cv-01966-JAK-AGR Document 14 Filed 04/22/19 Page 17 of 17 Page ID #:168



                                  1                              DEMAND FOR JURY TRIAL

                                  2         Defendant ERP SQL PRO INC. hereby demands a trial by jury.

                                  3
                                                                           THE ANNIGIAN FIRM, APC
                                  4

                                  5

                                  6   Dated: April 22, 2019          By:
                                                                           Jason D. Annigian
                                  7                                        Attorneys for Defendant,
                                                                           ERP SQL PRO INC.
                                  8

                                  9
                                 10

                                 11

                                 12
    APC




                                 13
T H E A N N I G I A N F IR M ,




                                 14

                                 15

                                 16

                                 17

                                 18

                                 19

                                 20

                                 21

                                 22

                                 23

                                 24

                                 25

                                 26

                                 27

                                 28

                                                                         -16-
                                                  DEFENDANT ERP SQL PRO INC.’S ANSWER TO COMPLAINT
